PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 9,468,828
Issue Date: October 18, 2016
Application No. 14/338,190
Filed: July 22, 2014
Attorney Docket No. 735822000100
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under 37 CFR 1.378(b), filed December 20, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by October 19, 2020.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

It is noted that the applicant submitted form PTO/SB/15A for Certification of Micro Entity Status with the petition in accordance with 37 CFR 1.378(b).  The status of micro entity has been accepted and made of record.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist     
Office of Petitions